Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received October 27, 2021. Claims 1, 3, 8 and 15 have been amended. Therefore, claims 1, 3-8, 10-15 and 17-22 pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the 35 USC § 101, rejections set forth in the previous office action dated July 23, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 8 and 15 are directed to a system for calculating an edible score, including retrieve, a performance profile relating to a user; determine, an edible of interest; receive, nourishment information relating to the edible of interest; generate, an output an edible score; and display, the edible score. The claim(s) recite(s) utilizing at least one of outcome scores and satisfaction scores, a resource composition score model formed; utilize the resource composition score developed to at least; process, triggered by a scheduling event, data to determine a score for a previous resource composition, the previous resource composition including a first combination of healthcare resources over time for a healthcare facility; and predict, using the resource composition score, a plurality of resource composition scores associated with a plurality of proposed resource compositions, the plurality of proposed resource compositions different from the previous resource composition; and generate a plurality of results based on the plurality of resource composition scores and associated proposed resource compositions; select a result from the plurality of results, the selection based upon the plurality of resource composition scores, the result including at least one of a resource schedule, a resource substitution, or a resource ranking; output the result; receiving an input and accepting the result or modifying the result; and in response to receiving the input, propagate at least one of the accepted result or the modified result; when the result includes the resource schedule, configure a first property of the scheduling with the result; when the result includes the resource substitution, reconfigure the first property of the scheduling with the result; and when the result includes the resource ranking, configure a second property of the scheduling with the result.
The limitations of utilizing at least one of outcome scores and satisfaction scores, a resource composition score model formed; utilize the resource composition score developed to at least; process, triggered by a scheduling event, data to determine a score for a previous resource composition, the previous resource composition including a first combination of healthcare resources over time for a healthcare facility; and predict, using the resource composition score, a plurality of resource composition scores associated with a plurality of proposed resource compositions, the plurality of proposed resource compositions different from the previous resource composition; and generate a plurality of results based on the plurality of resource composition scores and associated proposed resource compositions; select a result from the plurality of results, the selection based upon the plurality of resource composition scores, the result including at least one of a resource schedule, a resource substitution, or a resource ranking; output the result; receiving an input and accepting the result or modifying the result; and in response to receiving the input, propagate at least one of the accepted result or the modified result; when the result includes the resource schedule, configure a first property of the scheduling with the result; when the result includes the resource substitution, reconfigure the first property of the scheduling with the result; and when the result includes the resource ranking, configure a second property of the scheduling with the result, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “a memory to store instructions; a processor particularly programmed to implement a score prediction engine including a neural network of a trained machine learning model and a resource composition score engine; an output generator; interaction via an interface device; a scheduling server,” nothing in the claim element precludes the step from practically being performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, but for the “processor” language, “processing” in the context of this claim encompasses the user manually analyzing  data to determine a score form resource data. Similarly, generating a plurality of results based on the plurality of scores, under its broadest reasonable interpretation, covers performance by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “a memory to store instructions; a processor particularly programmed to implement a score prediction engine including a neural network of a trained machine learning model and a resource composition score engine; an output generator; interaction via an interface device; a scheduling server” to perform all of the utilizing at least one of outcome scores and satisfaction scores, a resource composition score model formed; utilize the resource composition score developed to at least; process, triggered by a scheduling event, data to determine a score for a previous resource composition, the previous resource composition including a first combination of healthcare resources over time for a healthcare facility; and predict, using the resource composition score, a plurality of resource composition scores associated with a plurality of proposed resource compositions, the plurality of proposed resource compositions different from the previous resource composition; and generate a plurality of results based on the plurality of resource composition scores and associated proposed resource compositions; select a result from the plurality of results, the selection based upon the plurality of resource composition scores, the result including at least one of a resource schedule, a resource substitution, or a resource ranking; output the result; receiving an input and accepting the result or modifying the result; and in response to receiving the input, propagate at least one of the accepted result or the modified result; when the result includes the resource schedule, configure a first property of the scheduling with the result; when the result includes the resource substitution, reconfigure the first property of the scheduling with the result; and when the result includes the resource ranking, configure a second property of the scheduling with the result steps. The “a memory to store instructions; a processor particularly programmed to implement a score prediction engine including a neural network of a trained machine learning model and a resource composition score engine; an output generator; interaction via an interface device; a scheduling server” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., a memory to store instructions; a processor particularly programmed to implement a score prediction engine including a neural network of a trained machine learning model and a resource composition score engine; an output generator; interaction via an interface device; a scheduling server). Claim 8 has additional limitations (i.e., a memory to store instructions; a processor particularly programmed to implement a score prediction engine including a neural network of a trained machine learning model and a resource composition score engine; an output generator; interaction via an interface device; a scheduling server). Claim 15 has additional limitations (i.e., a memory; interaction via an interface device; a scheduling server). Looking to the specification, these components are described at a high level of generality (¶ 127; As mentioned above, the example processes of FIGS. 12-16 can be implemented using executable instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory, and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information). As used herein, the term non-transitory computer readable medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media.). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 3-7, 10-14 and 17-22 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods Of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1, 3-8, 10-15 and 17-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed October 27, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) In view of the amended independent claims 1, 8, 15, and all claims depending therefrom, set forth patent eligible subject matter under the 2019 Eligibility Guidance. Therefore, withdrawal of the § 101 rejections of independent claims 1, 8, and 15, and all claims depending therefrom, is respectfully requested.
In response to argument (1), Examiner respectfully disagrees. In reference to at least “train(ing) data” see complete MPEP 2106.05(f) Mere Instructions To Apply An Exception [R-10.2019], wherein it declares (1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743. (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
As previously stated, the claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No.: US 20150317337 A1 to Edgar; The present disclosure relates to knowledge-driven analytics, and more particularly to systems, methods and computer program products to provide actionable information and drive next course(s) of action through knowledge-driven analytics.
Patent No.: US 10783998 B1 to Perlin et al.; A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions.  In a first example, a system, includes: a memory configured to store computer-executable instructions; and a processor configured to access the memory to execute the computer-executable instructions to perform operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626